Title: The Committee of Secret Correspondence to William Bingham, 3 June 1776
From: Committee of Secret Correspondence,Franklin, Benjamin,Dickinson, John,Harrison, Benjamin,Jay, John,Johnson, Thomas
To: Bingham, William


Sir
Philada June 3d 1776
We deliver you herewith two Letters from the secret Committee of Congress, one directed to Messr. Adrian Le Maitre and Mr. Richard Harrison at Martinico, whereby they are directed to pay the Net Proceeds of a Cargo of Provisions Consign’d them per the Sloop Fanny Capt. Britton to our Order and We have endorsed on said Letter that the Payment is to be made to You; the other Letter is directed to Mr. Richd Harrison directing him to pay to our Order the Net Proceeds of another Cargo of Provisions Consign’d him per the Sloop Peggy Capt. Patton, which we have also endorsed to you.
We hope both these Cargoes may arrive safe and thereby afford you the intended Supply of Money. In that Case you must detain what may be sufficient for your present Expences and apply the Remainder to Payment for the Ten Thousand Stand of Arms you are directed to procure; but should things be so circumstanced that You cannot procure those Arms nor any Part of them, You may then only take up so much of the Money as may be necessary for your present Expences and direct the Gentlemen to whom the Cargoes are consigned to pursue the Orders they received from the secret Committee and to dispatch the two sloops as quick as they can under Convoy of Capt. Hallock in the Hornet; On the Contrary if you take up the whole Money and send the Muskets by the Hornet you may order the two Sloops to be sent away without any Goods or you may send a Part of the Muskets by each as you shall judge may be best. We are Sir Your obedient humble Servants
B FranklinBenja HarrisonJohn DickinsonRobt Morris
Wm Bingham Esqr
 
Addressed: To / Mr William Bingham
Endorsed: Com’ of Secret Correspondence June 3d 1776